In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent Village of North Hills to hold a public hearing to determine whether the structure on the land of the respondents Sal Gaudio and Stella Gaudio is entitled to a rear-yard setback variance, the petitioners appeal from an order and judgment (one paper) of the Supreme Court, Nassau County (Mahon, J.),. entered December 10, 2007, which denied the petition as time-barred and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
A CPLR article 78 proceeding challenging a determination of a village zoning board of appeals must be commenced within 30 days after the determination to be reviewed becomes final and binding on the petitioner (see Village Law § 7-712-e [1]). Here, the determination of the Zoning Board of Appeals of the Village of North Hills, inter alia, granting a variance to the respondents Sal Gaudio and Stella Gaudio, the owners of property adjacent to that of the appellants, was made on June 10, 2003. The petitioners took no action until they commenced this proceeding on September 24, 2007. Accordingly, the Supreme Court properly denied the petition as time-barred (see Matter of Letourneau v Town of Berne, 56 AD3d 880 [2008]) and properly dismissed the proceeding. Mastro, J.E, Skelos, Dillon and Eng, JJ., concur.